Case 0:19-cv-62882-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                         Case No. ________________________________

  NOVELINE BARRIFFE,                                   )
                                                       )
                    Plaintiff,                         )
                                                       )
  v.                                                   )
                                                       )
  NEWPORT HOME CARE, INC., a Florida                   )
  corporation, PAMELA WARD, individually,              )
  and LISA WILLIAMS, individually,                     )
                                                       )
                   Defendants.                         )

                     COMPLAINT FOR FAIR LABOR STANDARDS ACT
                     MINIMUM WAGE AND OVERTIME VIOLATIONS

         Plaintiff, NOVELINE BARRIFFE, through undersigned counsel, files this Complaint

  against Defendants NEWPORT HOME CARE, INC., a Florida corporation (“Newport”),

  PAMELA WARD, individually (“Ward”), and LISA WILLIAMS, individually (“Ward”)

  (collectively, “Defendants”), under 29 U.S.C. 216(b), and alleges:

                 JURISDICTION, VENUE, AND GENERAL ALLEGATIONS

         1.      This is an action to recover money damages for unpaid minimum wage and

  overtime wages arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (the “Act” or

  the “FLSA”).

         2.      The Plaintiff was a resident of Broward County, Florida at the time this dispute

  arose. She is still a Broward County resident.

         3.      The corporate Defendant, Newport, is a Florida corporation with its principal

  address located in Broward County, Florida and which regularly transacts business within the

  Southern District of Florida, including in Broward County, Florida within the jurisdiction of this

                                                   1
Case 0:19-cv-62882-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 2 of 6



  Court. Newport was one of Plaintiff’s FLSA employers during the relevant time period described

  below.

           4.    Individual Defendant Ward is a corporate officer (President) and/or owner and/or

  manager of Newport and ran the day-to-day operations of Newport for the relevant time period.

  She was responsible for paying Plaintiff’s wages for the relevant time period and controlled

  Plaintiff’s work and schedule, and was therefore Plaintiff’s employer as defined by

  29 U.S.C. 203(d).

           5.    Individual Defendant Williams is a corporate officer (Vice President) and/or owner

  and/or manager of Newport and ran the day-to-day operations of Newport for the relevant time

  period. She was responsible for paying Plaintiff’s wages for the relevant time period and

  controlled Plaintiff’s work and schedule, and was therefore Plaintiff’s employer as defined by

  29 U.S.C. 203(d).

           6.    This Court has jurisdiction pursuant to Section 216 of the FLSA. This Court has

  federal question jurisdiction under 28 U.S.C. § 1331 as this civil action arises under the laws of

  the United States.

           7.    Venue is proper under 28 U.S.C. § 1391 because Newport resides in Broward

  County, Florida and all Defendants are residents of the State of Florida. Venue is also proper

  because the events giving rise to the claims contained in the Complaint occurred in Broward

  County, Florida, within the jurisdiction of this Court.

           8.    29 U.S.C. 206(a)(1)(C) provides, “Every employer shall pay to each of

  his employees who in any workweek is engaged in commerce or in the production of goods for

  commerce, or is employed in an enterprise engaged in commerce or in the production of goods for

  commerce, wages at the following rates: … $7.25 an hour…”



                                                   2
Case 0:19-cv-62882-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 3 of 6



          9.      29 U.S.C. 207(a)(1) provides, “Except as otherwise provided in this section, no

  employer shall employ any of his employees who in any workweek is engaged in commerce or in

  the production of goods for commerce, or is employed in an enterprise engaged in commerce or in

  the production of goods for commerce, for a workweek longer than forty hours unless such

  employee receives compensation for his employment in excess of the hours above specified at a

  rate not less than one and one-half times the regular rate at which he is employed.”

          10.     Defendants’ business activities involve those to which the Act applies. Defendants

  are an “Enterprise engaged in commerce or in the production of goods for commerce” under 29

  U.S.C. 203(s)(B) because they act with a common business purpose as an institution primarily

  engaged in the care of the sick, the aged, or the mentally ill or defective who reside on the premises

  of such institution.

          11.     Specifically, at all relevant times, Newport was a Florida-licensed Assisted Living

  Facility that housed between four and six sick, aged, or mentally ill or defective patients that reside

  on the premises.

          12.     Individual Defendant Ward was Plaintiff’s individual employer for the time period

  alleged herein pursuant to 29 U.S.C. 203(d). Among other things, she had the power to hire and

  fire employees, supervised and controlled Plaintiff’s work schedule and conditions of employment,

  determined the rate and method of payment for Plaintiff (and indeed, did write checks to the

  Plaintiff), and maintained some, though not all required, employment records.

          13.     Individual Defendant Williams was Plaintiff’s individual employer for the time

  period alleged herein pursuant to 29 U.S.C. 203(d). Among other things, she had the power to hire

  and fire employees (and indeed, did terminate the Plaintiff), supervised and controlled Plaintiff’s




                                                    3
Case 0:19-cv-62882-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 4 of 6



  work schedule and conditions of employment, and determined the rate and method of payment for

  Plaintiff.

          14.    Plaintiff worked for Defendants as a non-exempt laborer and caregiver from

  approximately October 20181 through October 9, 2019.

          15.    Among Plaintiff’s job duties for Defendants were tasks such as cleaning, cooking,

  laundry, attending to patient needs, and being physically present at the Newport facility.

          16.    During October 2018 through mid-December 2018 (with some exceptions in which

  Plaintiff worked more), Plaintiff generally worked for Defendants from approximately Friday at

  6pm through the following Monday at 10am (approximately 40 hours) for which she was paid a

  total of $250.00. This amount was less than the minimum wage.

          17.    Beginning on approximately December 21, 2018, Plaintiff began working 280-hour

  shifts beginning on a Friday at 6pm and concluding at 10am on the second Wednesday thereafter.

  For each of these 280-hour shifts, Plaintiff was generally paid a total of $700.00.

          18.    During 2019, Plaintiff worked two (2) 280-hour shifts per month until her

  employment was terminated on October 9, 2019. Accordingly, in 2019, Plaintiff was generally

  paid the equivalent of approximately $2.50 per hour she worked for Defendants.

          19.    The amounts paid to Plaintiff in both 2018 and 2019 were less than the federal

  minimum wage for almost every single workweek.

          20.    Defendants did not pay Plaintiff any overtime wages for hours exceeding 40 in any

  workweek during calendar years 2018 or 2019.




  1
   The exact date Plaintiff began working for Defendants is presently unknown. Defendants did
  not maintain records (such as timesheets) sufficient to substantiate all of the specific dates or hours
  worked by Plaintiff.
                                                    4
Case 0:19-cv-62882-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 5 of 6



          21.     Defendants did not maintain proper and accurate time records as mandated by the

  FLSA and/or its regulations.

          22.     Defendants willfully and intentionally refused to pay Plaintiff overtime pay during

  this period as required by the Act since Defendants were aware of the overtime requirements of

  the Act and recklessly failed to investigate whether Defendants’ payroll practices were in

  accordance with the Act.

          23.     Plaintiff fulfilled all conditions precedent to the institution of this action and/or such

  conditions have been waived.

          24.     Plaintiff has retained the undersigned law firm to represent her in this action and is

  obligated to pay a reasonable attorneys’ fee.

                  COUNT I: MINIMUM WAGE AND OVERTIME VIOLATIONS
                                 (against all Defendants)

          25.     Plaintiff incorporates and re-adopts the allegations contained in paragraphs 1-24

  above as if set out in full herein.

          26.     During Plaintiff’s employment with Defendants, she worked hours for which she

  was compensated at less than the minimum wage.

          27.     Prior to discovery (but following pre-suit receipt of a limited number of documents

  from Defendants), it is estimated that Plaintiff is owed approximately $25,690.00 in unpaid

  minimum wages, excluding liquidated damages, attorneys’ fees, and costs.

          28.     During Plaintiff’s employment with Defendants, when Plaintiff worked in excess

  of forty (40) hours in a single week, she was not compensated at the statutory rate of time and one-

  half the applicable minimum wage for those hours.




                                                      5
Case 0:19-cv-62882-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 6 of 6



          29.     Prior to discovery (but following pre-suit receipt of a limited number of documents

  from Defendants), it is estimated that Plaintiff is owed approximately $18,240.00 in unpaid

  overtime wages, excluding liquidated damages, attorneys’ fees, and costs.

          30.     Defendants failed to properly disclose or apprise Plaintiff of her rights under the

  FLSA.

          31.     Because of Defendants’ willful, intentional, and reckless violations of the FLSA’s

  minimum wage and overtime provisions, Plaintiff is entitled to liquidated damages.

          32.     Plaintiff is entitled to an award of her reasonable attorneys’ fees and costs pursuant

  to 29 U.S.C. 216(b).

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment for Plaintiff

  against Defendants, jointly and severally, on the basis of the Defendants’ willful violations of the

  FLSA, award Plaintiff actual damages in the amount of her unpaid minimum wage and overtime

  compensation, award Plaintiff an equal amount in liquidated damages, award Plaintiff reasonable

  attorneys' fees and costs of suit, and grant such other and further relief as this Court deems

  equitable and just.

                                            JURY DEMAND

          Plaintiff demands trial by jury of all issues so triable as of right.

  Dated: November 20, 2019                        Respectfully submitted,

                                                  /s/ Harris Nizel
                                                  HARRIS NIZEL (Florida Bar No.: 0807931)
                                                  Email: harris@nizel.com
                                                  Nizel Law, P.A.
                                                  4700 Sheridan St., Suite J
                                                  Hollywood, FL 33021
                                                  Telephone: (954) 653-8300
                                                  Counsel for Plaintiff

                                                     6
